Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 July 1, 2013 Evolution of Commodity Investing Beta commodity indices give the investor exposure to the broad commodity markets by investing in a diversified basket of commodities based on allocation metrics. Dynamic Beta 2 2012 nd Generation Beta 1 2009 CS Commodity st Generation Beta Backwardation Total 1993 1998 CSCB Return Index Diversified basket of S&P GSCI DJ-UBS Dynamic exposure, 34 1 commodities Diversified basket Diversified basket of 22 1 adjusted each month Index methodology based on world commodities based on 8 commodities futures including additional production economic significance and indices selected out of futures exposure and Basket of 24 1 market liquidity 24 extended roll period commodities, though Broader diversification Exposure based on Utilizes both world heavily concentrated in across sectors than the the curve of the production and global Energy S&P GSCI individual commodity exchange market 2013 Target Sector Weights forward curves liquidity 1. The number of commodities in each index is as of the 2013 annual rebalance. Produced by: Credit Suisse Commodities Slide 1 Divergence in Performance of Individual Commodities * A dynamic beta strategy like the one utilized by the CS Commodity Backwardation Total Return Index (the “Index”) can result in larger returns than the underlying individual commodities, as seen in the historical returns above. The individual commodity returns above are for the contracts at very front of each commodity’s forward curve, as compared with the CS Backwardation TR Index, which is positioned further out the curve in the CSCB 4x6 single commodity indices. The above table reflects the historical performance of the Total Return S&P GSCI F0 single commodity indices, S&P GSCI, DJ-UBS and CS Backwardation TR Index from May 21, 2012, the Index inception date, through May 20, 2013. Historical performance is not indicative of future performance. The above table does not reflect any performance of any product linked to the indices or include the investor fees associated with any product linked to the indices, which will reduce the amount of the return of such product. *F0 is the front month of the respective commodity’s forward curve. Produced by: Credit Suisse Commodities Slide 2 Evolution of Commodity Investing Beta commodity indices give the investor exposure to the broad commodity markets by investing in a diversified basket of commodities based on allocation metrics. Dynamic Beta 2 2012 nd Generation Beta 1 2009 CS Commodity st Generation Beta Backwardation Total 1998 CSCB Return Index Diversified basket of S&P GSCI DJ-UBS Dynamic exposure, 34 1 commodities Diversified basket Diversified Basket of 22 1 adjusted each month Index methodology based on world commodities based on 8 commodities futures including additional production economic significance and indices selected out of futures exposure and Basket of 24 1 market liquidity 24 extended roll period commodities, though Broader diversification Exposure based on Utilizes both world heavily concentrated in across sectors than the the curve of the production and global Energy S&P GSCI individual commodity exchange market Target Sector Weights forward curves liquidity Target commodity weights for the S&P GSCI and DJUBS index pie charts can be found in the S&P GSCI and DJUBS handbooks, respectively. Produced by: Credit Suisse Commodities 1. The number of commodities in each index is as of the 2013 annual rebalance. Slide 3 Interpreting the Commodity Futures Curve Contango (Forward prices higher than nearby Theoretically, in a “normal” market, prices further out on the term prices) structure are higher than nearby prices (referred to as “contango”) due to costs related to: Storage Insurance Price Financing Market participants sometimes view backwardation as a signal Time to expiration that the underlying market for that commodity is “tight,” meaning in short supply and experiencing buying pressure for nearby Backwardation deliveries: (Forward prices lower than nearby prices) When a commodity becomes scarce in the physical market, consumers in need of the commodity bid up its price. This behavior forces the front of the futures curve up, potentially bringing the term structure into backwardation. Price The prices of commodities in physically tighter markets, i.e. backwardation, historically tended to outperform those in Time to expiration less physically tight markets. Produced by: Credit Suisse Commodities Slide 4 4-Step Model to Identify the Monthly Portfolio Step 1 The Index provides exposure to CSCB 4x6F Calculate the degree of single commodity indices, which track the backwardation/contango commodity contracts falling four to six (the “basis”) for each months out on the futures curve. The commodity included in indices apply the features customary to the the universe CSCB index family such as an extended roll period and multiple contracts , providing enhanced performance Step 2 opportunities.
